Citation Nr: 1702995	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-00 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Tayeh, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1981 to October 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, the Board remanded the case for evidentiary development. The case has now been returned to the Board for further appellate proceedings.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS). The Veteran testified at a May 2014 Board hearing before the undersigned Veterans Law Judge (VLJ), and the transcript of that hearing has been associated with the claims file. 


FINDING OF FACT

Sleep apnea did not manifest in service and is not etiologically related to service, nor is his sleep apnea proximately due to, a result of, or aggravated by his service-connected sinusitis.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service, and is not proximately due to, the result of, or aggravated by service-connected sinusitis. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In February 2015, the Board remanded the case and directed the RO to afford the Veteran a VA medical examination to determine the likely nature and etiology of his sleep apnea. The examiner was asked to offer comment and opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is due to an injury or other event or incident in service. The examiner was asked to address lay evidence in the record, including the Veteran's statements, and those of his wife and fellow sailors. The RO obtained a VA examination in May 2015. The examiner provided the requested information and generally supported his opinion with rationale. Although the examiner did not specifically mention the statement submitted by the Veteran's wife, the Board finds that he substantially complied with the remand directives as the essence of the wife's statement was addressed by the examiner in his comments regarding the snoring and nosebleeds reported in the statements of the fellow sailors. The RO readjudicated the claim in a June 2015 supplemental statement of the case. For these reasons, the Board's prior remand instructions have been substantially complied with. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA's Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings. Dingess v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to VA's duty to notify, the RO provided pre-adjudication VCAA notice by letter in June 2010, in which the Veteran was notified of how to substantiate his claim for service connection, how responsibility for obtaining information and evidence is allocated between the Veteran and VA, and how disability ratings and effective dates are determined. The RO also sent a letter in October 2010 providing the Veteran with additional VCAA notification, including what information and evidence was needed to substantiate a claim for service connection on a secondary basis. To the extent that complete VCAA notice was not sent until after the initial adjudication of the claim, the Board notes that following the October 2010 letter, the RO readjudicated the claim in an October 2012 statement of the case. See generally Overton v. Nicholson, 20 Vet. App. 427, 437 (2006). There is no indication in the record that the ultimate decision of the RO on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time. Thus, the Board finds there is no prejudice to the Veteran in proceeding at this point with issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). VA has satisfied its duty to notify. 

With respect to VA's duty to assist, service treatment records, post-service treatment records, and lay statements have been associated with the record. Further, in May 2015 (during the appeal period) the Veteran was afforded a VA examination. The examiner conducted a physical examination of the Veteran and provided information sufficient to allow the Board to render an informed decision. 
In its September 2016 Appellate Brief, the Veteran's Representative argued that the VA examiner ignored statements from fellow sailors about snoring during service, and recommended an addendum opinion to address the potential correlation between the Veteran's in-service snoring and his current sleep apnea. The Board finds that the examiner adequately addressed the statements from the fellow sailors about snoring as they are explicitly mentioned in his report. The Board also finds there is no need for an addendum opinion as the examiner adequately addressed the potential correlation between in-service snoring and sleep apnea when he found that "snoring and nose bleeds are not considered obstructive sleep apnea in the medical literature evidence." VA has satisfied its duty to assist.

As noted above, VA provided the Veteran with a hearing before the Board. During the May 2014 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary deficits, and clarified the types of evidence that would support the appellant's claim. The actions of the undersigned VLJ supplement the VCAA and comply with any related duties owed during a hearing. 38 C.F.R. § 3.103; see Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Laws and Regulations

A veteran is entitled to VA disability compensation if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish a right to compensation for a disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is secondary to a service-connected disease or injury shall be service-connected. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either proximately caused by, or proximately aggravated by, a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995). When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).

Furthermore, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show. The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

As a preliminary matter, the Board acknowledges that the examiner who conducted the May 2015 VA examination assessed the Veteran's sleep apnea as having "clearly and unmistakably existed prior to service." See May 2015 VA Examination Report Page 2. However, because the Veteran's June 1980 entry examination noted no defect, infirmity, or disorder relative to sleep apnea on entry into active duty service, the presumption of soundness attaches. The VA examiner did not support his opinion as to the Veteran's sleep apnea preexisting service with any rationale, and there is no indication in the record, to include in the service treatment records, that the Veteran's sleep apnea existed prior to service. Furthermore, the medical evidence shows that the Veteran's sleep apnea was first diagnosed in 2009, twelve years after leaving service. Thus, the Board concludes that there is not clear and unmistakable evidence to demonstrate that the Veteran's sleep apnea existed before acceptance and enrollment in active duty service. Therefore, as to sleep apnea, the Veteran is considered to have been in sound condition when he was examined, accepted, and enrolled for service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

The Veteran was granted service connection for sinusitis in a January 2010 rating decision. He contends that he has sleep apnea that first manifested in service and that it is secondary to his service-connected sinusitis. See October 2010 Notice of Disagreement; Board Hearing Transcript Page 8; December 2012 VA Form 9 Appeal.

According to service treatment records from February 1981 to October 1997, there were no in-service complaints of, diagnoses of, or treatment for symptoms associated with sleep apnea. 

According to August 2009 VA treatment records, the Veteran complained to his primary care physician of, among other things, restless sleep with vigorous snoring, daytime sleepiness, and lethargy. Based on these complaints, his doctor ordered a sleep study. The Veteran underwent the sleep study in September 2009. The study's author noted his impression that the Veteran had mild obstructive sleep apnea, and that he would benefit from auto-titration trial with CPAP.

The Veteran submitted statements from his wife and two fellow sailors, all dated June 2014, to support his claim on appeal. According to his wife's statement, she noticed her husband's loud snoring and coughing at night soon after they got married. She states that as the years passed, the snoring got worse, and on different occasions she would wake up and notice his nose was bleeding during the night. See generally February 2012 Decision Review Officer Hearing Transcript Page 4 (Veteran reports marrying in September 1981). According to R.H.'s statement, he was the Veteran's supervisor in the Navy, and they slept in the same berthing compartment. R.H. also stated that he noticed on many occasions that the Veteran snored very loudly and that he complained of not sleeping well, and that sometimes during the night the Veteran would wake up with a nose bleed. W.H. wrote in his statement that he and the Veteran were stationed together, that the Veteran stayed over at his house sometimes, and that he noticed the Veteran's loud snoring during those visits.

At the May 2014 Board hearing, the Veteran stated that his symptoms started in 1981 and continued to get worse as his career went on. See Board Hearing Transcript Page 7. He stated that he did not seek treatment for those symptoms in service, but instead took regular cough medicine and "just being awake until I can go back to sleep." See Transcript Page 8. The Veteran stated that one of his doctors told him his nasal passages have shrunk and are decreasing, that his sleep apnea and sinusitis are tied together, and that one could be causing or aggravating the other. See Transcript Page 9. 

According to a May 2015 VA examination report, the examiner concluded that the Veteran's sleep apnea was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness" as he found "no evidence of obstructive sleep apnea symptoms in service as snoring and nosebleeds are not considered obstructive sleep apnea in the medical literature evidence." The examiner also concluded that the Veteran's sleep apnea was "less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition" as the examiner found "no medical literature evidence to show that sinusitis causes obstructive sleep apnea." The examiner further concluded that the Veteran's sleep apnea "was not aggravated beyond its natural progression by an in-service event, injury, or illness" as he found no evidence that the Veteran's sinusitis "aggravates his mild obstructive sleep apnea beyond its natural progression." 

The examiner noted the Veteran's current sleep apnea, as originally diagnosed after the September 2009 sleep study, but he was unable to find any evidence in the objective medical literature or within the subjective lay statements of the Veteran, his wife, and his fellow sailors, to show either a causal link between the sleep apnea and sinusitis, or an aggravation by the sinusitis of the sleep apnea beyond its natural progression. The examiner reached these conclusions after examining the Veteran in-person and reviewing the claims file. In regard to the statements from the two fellow sailors, the examiner's opinion stated that the symptoms observed by the sailors, namely snoring and nosebleeds, were not sleep apnea. 

First, the competent and probative evidence is against a finding that the Veteran's current sleep apnea is caused or aggravated by his service-connected sinusitis. 

The Veteran is certainly competent to report his symptoms and observations of nighttime coughing and nosebleeds and of waking up at night, and the Board finds these reports credible. The Veteran's wife and fellow sailors are also competent to report their observations that the Veteran snored and coughed at night, that his snoring got worse over time, that he had trouble sleeping and that he suffered from nighttime nosebleeds, and the Board finds these reports credible as well. However, the determination as to the etiology of sleep apnea is essentially a medical question. See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). Here he is competent to report that he has sleep apnea. Also, he is competent to report that he was told that the sinusitis and apnea are tied together. 

On the other hand, the May 2015 VA medical examination report is competent and has high probative value. The report was produced by a medical professional who possesses the specialized education, training, and experience necessary to render a medical opinion as to the likely nature and etiology of the Veteran's sleep apnea. The report is also highly probative as the examiner provided sufficient rationale for his opinion that it was less likely than not that the Veteran's sleep apnea was incurred in service or that it is caused or aggravated by the Veteran's service-connected sinusitis, and as the examiner based his opinion on his review of the claims file, his May 2015 in-person examination of the Veteran, the medical literature, the Veteran's medical history, and lay statements made by the Veteran, his wife, and two fellow sailors. This medical evidence outweighs the lay reports of symptoms in-service and since service, and the medical evidence also outweighs the Veteran's lay opinion that his in-service symptoms were indicative of sleep apnea. 

The Veteran testified during the Board hearing that one of his doctors told him that his nasal passages have shrunk and are decreasing, that his sleep apnea and sinusitis are tied together, and that one could be causing or aggravating the other. The Veteran is competent to report a contemporaneous medical opinion. However, there is no indication in the record that this doctor provided rationale to support his opinion. Therefore, little probative value is assigned to this opinion. This recounting of the doctor's opinion is outweighed by the May 2015 VA examiner's report, which shows that the Veteran's sleep apnea is not caused or aggravated by his sinusitis. It follows that the lay/medical evidence is entitled to no greater probative weight than the medical evidence upon which it is based.

Second, the competent and probative evidence is against a finding that the Veteran's sleep apnea first manifested in service or that such disability is otherwise related to service. Service treatment records are silent for treatment of sleep apnea. Furthermore, based on the May 2015 VA examination report, the Veteran's symptoms in service were not symptoms of sleep apnea, and his sleep apnea first manifested after leaving service.

For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis. Therefore, the claim on appeal must be denied. See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


